In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Richmond County (Clark, J.), dated January 3, 1994, which denied her application for visitation with her son.
Ordered that the order is affirmed, without costs or disbursements.
It is well settled that a noncustodial parent should have reasonable rights of visitation, and that the denial of those rights is so drastic it must be based upon substantial evidence that visitation would be detrimental to the welfare of the child (see, Matter of Vanderhoff v Vanderhoff, 207 AD2d 494; Nacson v Nacson, 166 AD2d 510; Matter of Eric L. v Dorothy L., 130 AD2d 660). Thus, a noncustodial parent may be denied visitation where such visits are shown to adversely affect the child’s emotional well-being (see, Nacson v Nacson, supra, at 510-511; 12 Zett-Edmonds-Buttrey-Kaufman, NY Civ Prac: Family Ct Proceedings § 13.05, at 13-62-63). Here, the record, which includes the transcript of an in-camera interview with the child as well as testimony from the numerous experts, including the child’s therapist, indicates that the Family Court’s determination to suspend the mother’s visitation rights has a sound basis and should not be disturbed (see, Nacson v Nacson, supra).
The remaining contentions are either without merit or do not require reversal. Miller, J. P., O’Brien, Krausman and Florio, JJ., concur.